Atkinson, J.
Properly construed, the first count was an action on the contract for money, being the balance of the purchase-price alleged to be due for the land. By the record before us there was no agreement to pay the balance of the alleged purchase-price otherwise than in stock; and hence there could be no recovery by the plaintiff under the first count. There was no evidence to show the market value of the stock at the time it was contracted to be delivered; and hence there could be no recovery under the second count. Under these circumstances, a general verdict in favor of the defendant was demanded by the evidence; and if there was any error in the charge of the court, as complained of, it would not require a new trial.

Judgment affirmed.


All the Justices concur.